676 S.E.2d 474 (2009)
HALL
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
April 15, 2009.
Howard F. Twiggs, Donald H. Beskind, Raleigh, Jesse H. Rigsby, IV, I. Beverly Lake, Jr., Raleigh, Jay H. Ferguson, Durham, for Theresa D. Hall.
Christopher J. Derrenbacher, Raleigh, Kathrine E. Downing, for Toreros, II, Inc.
R. Frank Gray, Raleigh, for NC Restaurant & Lodging Asso.
The following order has been entered on the motion filed on the 15th day of April 2009 by Defendant for Extension of Time to File Response to Motion for Rule 2:
"Motion Allowed by order of the Court in conference this the 15th day of April 2009."